Exhibit 10(a)

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer and four most highly compensated executive officers
(the "Named Executive Officers") of the Company as identified in the Company's
Proxy Statement. 

Director Compensation

All Outside (non-employee) Directors receive annual compensation of $24,000 for
the year for service as Directors, and an additional $2,000 for each Board
meeting attended. The Chairperson of the Audit Committee of the Board of
Directors receives $3,500 per committee meeting, and other Audit Committee
members receive $2,500 per committee meeting. Members of the Compensation
Committee and the Governance and Nominating Committee receive $1,000 per
committee meeting.  Members of the Executive Committee receive no additional
compensation for their service on the committee.   

The Directors can elect to receive all or part of their annual retainer and
meeting fees in shares of Class B Common Stock under the Company's 2003 Stock
Option and Incentive Plan.   Directors are also reimbursed for travel expenses
incurred in connection with Board and Committee meeting attendance.

An Outside Director is a director who is not an employee of the Company.

Named Executive Officers

Base Pay

Periodically, the Compensation Committee of the Board of Directors reviews and
approves the salaries that are paid to the Company's executive officers. The
following are the current annualized base salaries for the Company's Named
Executive Officers identified in the last proxy statement:

     James C. Thyen, President and Chief Executive Officer

$776,360

     Douglas A. Habig, Chairman of the Board

$638,300

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$436,800

     P. Daniel Miller, Executive Vice President, President-Furniture Brands
Group

$429,000

     Robert F. Schneider, Executive Vice President, Chief Financial Officer,
Treasurer

$356,200

Cash Bonus Plan

Each of the Named Executive Officers is also eligible to participate in the
Company's Profit Sharing Incentive Bonus Plan (the "Plan"). The Plan is based on
an "Economic Value Added" or "EVA" philosophy whereby the Company's cost of
capital is deducted from income to arrive at an Economic Profit. (EVA is a
registered trademark of Stern Stewart & Co.). The Compensation Committee of the
Company believes that changes in Economic Profit correlate with long-term Share
Owner value. The amount of bonus earned during a fiscal year is based upon
achieving predetermined Economic Profit levels. The Economic Profit levels
required to achieve bonus are based in part on external benchmarks, as well as
management judgment based on particular circumstances, such as consideration of
instances when increased earnings are a more appropriate measure than absolute
Economic Profit levels.

--------------------------------------------------------------------------------

Capital from which the cost of capital is computed includes all assets deployed,
excluding capital expenditures for the past year, cash and investments (with
certain adjustments to reflect current economic costs), less current
liabilities. Capital expenditures are excluded for a period of twelve months
from expenditure as an additional incentive to grow the Company and cash and
investments are excluded to motivate the business units to generate cash.

The Plan is designed so that whenever a higher Economic Profit is achieved,
bonus is paid at an increasing percent of base salary. Therefore, higher levels
of Economic Profit result in a greater amount of each dollar of profit being
paid out in bonus than at lower profit levels, providing a greater incentive to
increase Economic Profit. For corporate-level participants, 100% of each
participant's Profit Sharing Bonus is based on results of the entire Company. 
For group-level participants, at least 25% of each participant's Profit Sharing
Bonus is based on results of the entire Company with the remaining portion based
on a smaller capital pool or group of capital pools within the Company where the
participant has more direct influence on results. Once a minimum threshold of
Economic Profit is attained, the Named Executive Officers may earn bonuses up to
100% of base salary.

Because no single incentive plan is perfect and special situations occur where
individual achievement may not be adequately recognized by the Profit Sharing
Bonus Plan, there is a Supplemental Bonus Plan reviewed and approved on an
annual basis by the Board of Directors where a maximum of 1.5%, on an after-tax
basis, of the Company's overall annual net income (before bonuses paid pursuant
to the Company's Profit Sharing Bonus Plan) may be designated as supplemental
bonuses to those eligible employees, including all Named Executive Officers.

Under the Company's bonus plans, bonuses are accrued annually and paid in five
installments over the succeeding fiscal year. Except for provisions relating to
retirement, death, and permanent disability, participants must be actively
employed on each payment date to be eligible to receive any unpaid bonus
installment.  The total amount of bonus accrued and authorized to be paid to the
Named Executive Officers based on the Company's fiscal year 2005 results is
listed below.  The Named Executive Officers received an installment of 50% of
the payment in August 2005 and the remaining portion will be paid in equal
installments in September 2005, January 2006, April 2006 and June 2006.

     James C. Thyen, President and Chief Executive Officer

$190,687

     Douglas A. Habig, Chairman of the Board

$165,958

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$173,978

     P. Daniel Miller, Executive Vice President, President-Furniture Brands
Group

$168,400

     Robert F. Schneider, Executive Vice President, Chief Financial Officer,
Treasurer

$89,284

Retirement Plans

The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan with a 401(k) provision that all domestic
employees are eligible to participate in (the "Retirement Plan"). The Retirement
Plan provides for voluntary employee contributions as well as a discretionary
annual Company contribution as determined by the Board of Directors based on
income of the Company as defined in the Retirement Plan. Each eligible
employee's Company contribution is defined as a percent of eligible
compensation, the percent being identical for all eligible employees, including
Named Executive Officers. Participant contributions are fully vested immediately
and Company contributions are fully vested after five years of participation.
All Named Executive Officers were fully vested at June 30, 2005, except for one
individual. The Retirement Plan is fully funded. For those eligible employees
who, under the 1986 Tax Reform Act, are deemed to be highly compensated, their
individual Company contribution under the Retirement Plan is reduced. For
employees who are eligible, including all Named Executive Officers, there is a
nonqualified, Supplemental Employee Retirement Plan (SERP) in which the Company
contributes to the account of each individual an amount equal to the reduction
in the contribution under the Retirement Plan arising from the provisions of the
1986 Tax Reform Act.

Other

The Named Executive Officers are eligible to receive grants under the Company's
2003 Stock Option and Incentive Plan. The Named Executive Officers also receive
nominal benefits such as executive financial services programs, supplemental
group medical, automotive allowances, and other miscellaneous items.  The exact
amounts received from these benefits are not predetermined and are disclosed
annually in the Company's Proxy Statement. 

--------------------------------------------------------------------------------